DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11, 129, 230. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are found in U.S. Patent No. 11, 129, 230 with obvious wording variations. Take an example of comparing 1-3 of pending applications and claim 1 of U.S. Patent No. 11, 129, 230:
Pending Application 17/352, 641
U.S. Patent No.  11, 129, 230
Claim 1, A system comprising: a processor configured to responsive to an emergency vehicle being dispatched to a dispatch address within a predefined gated community, access a database to obtain a custom map pre-associated with the gated community; and determine a path to an emergency location within the gated community, based at least in part on the custom map; and send the path and the custom map to the vehicle, responsive to determining the path.
Claim 2, The system of claim 1, wherein the custom map is a street-level map that includes building entrance indications and the path determination includes determining a street-level path, based on the street-level map, that directs the vehicle to a specific location associated with a specific entrance.  
Claim 3,The system of claim 2, wherein the processor is further configured to determine the specific entrance according to a type of emergency reported in an initial emergency request.
Claim 4 is similar to claim 2 in U.S. Patent No.  11, 129, 230.
Claim 5 is similar to claim 3 in U.S. Patent No.  11, 129, 230.
Claim 6 is similar to claim 4 in U.S. Patent No.  11, 129, 230.
Claim 7 is similar to claim 5 in U.S. Patent No.  11, 129, 230.
Claim 8 is similar to claim 6 in U.S. Patent No.  11, 129, 230.
Claim 9 is similar to claim 7 in U.S. Patent No.  11, 129, 230.
Claim 10 is similar to claim 8 in U.S. Patent No.  11, 129, 230.
Claim 11 is similar to claim 9 in U.S. Patent No.  11, 129, 230.
Claim 12 is similar to claim 10 in U.S. Patent No.  11, 129, 230.
Claim 13 is similar to claim 11  in U.S. Patent No.  11, 129, 230.
Claim 14 is similar to claim 12 in U.S. Patent No.  11, 129, 230.
Claim 15 is similar to claim 13 in U.S. Patent No.  11, 129, 230.
Claim 16  is similar to claim 14  in U.S. Patent No.  11, 129, 230.
Claim 17 is similar to claim 15 in U.S. Patent No.  11, 129, 230.
Claim 18 is similar to claim 16 in U.S. Patent No.  11, 129, 230.
Claim 19  is similar to claim 17 in U.S. Patent No.  11, 129, 230.
Claim 20 is similar to claim 18 in U.S. Patent No.  11, 129, 230.
 Per claim 1, A system comprising: a processor configured to responsive to an emergency vehicle being dispatched to a dispatch address within a predefined gated community, access a database to obtain a custom map pre-associated with the gated community; and determine a path to an emergency location within the gated community, based at least in part on the custom map, wherein the custom map is a street-level map that includes building entrance indications and the path determination includes determining a street-level path, based on the street-level map, that directs the vehicle to a specific location associated with a specific entrance; determine the specific entrance according to a type of emergency reported in an initial emergency request; and send the path and the custom map to the vehicle, responsive to determining the path.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Mason et al. (US20160334236) (hereinafter Mason).
Per claim 1, Mason discloses a system comprising: a processor (paragraph 0014, processor) configured to responsive to an emergency vehicle being dispatched to a dispatch address within a predefined gated community (paragraph 0031 and 0032, i.e. access paths that are drivable routes from a gate that allows entrance into a site to a site location within the site and where features include emergency vehicles) , access a database to obtain a custom map pre-associated with the gated community (paragraph 0072, i.e. the parameter database 240 can include look-up tables of information related to street classification data sets comprising street classifications. The look-up information can take characteristics of routing requests as inputs and enable look-ups of corresponding street classification data and paragraph 0075, i.e. the block 302 may include receiving an address, a set of coordinates, or any other type of identifier for identifying a site); and determine a path to an emergency location within the gated community, based at least in part on the custom map; and send the path and the custom map to the vehicle, responsive to determining the path (paragraph 0110, i.e. once a route has been identified, or
as part of identifying the route, the routing module 200 may infer an access path for directing the driver to a location within the target site).
	Per claim 2, Mason discloses the system of claim 1, wherein the custom map is a street-level map that includes building entrance indications and the path determination includes determining a street- level path, based on the street-level map, that directs the vehicle to a specific location associated with a specific entrance (paragraph 0011, i.e. the site location can include at least one of: a building at the destination site, a loading dock of the building, a refrigerated loading dock of the building, a particular side of the building, a gate, an inner gate within the site, a security station, and a user-specified location at the destination site).
	Per claim 8, Mason discloses the system of claim 1, wherein the processor is further configured to determine, from a record in the database, any access credentials required to pass through a restricted access along the path (paragraph 0153 and 0131, i.e. the site details repository 142 in the fleet data repository 144 may be used to share additional information about sites or site locations. For example, information about when a site is open for access by a vehicle, whether there is a security checkpoint at a site and information relating to accessing a site may also be crowd sourced, such as security information, gate access restrictions, times that a site is open for deliveries).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claim8 above, and further in view of Robinson (US 9,478,084).
Per claim 9, Mason discloses the system of claim 8, but fails to disclose wherein the processor is configured to send access credentials to the vehicle.
In an analogous field of endeavor, Robinson discloses wherein the processor is configured to send access credentials to the vehicle (col. 16 lines 7-22, i.e. examiner interprets that emergency vehicle via 800 send to common access point for entry, based on permission database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Robinson into the invention of Mason, where Mason provides systems and methods for determination of an access path are disclosed. The access path may include any drivable route that is within a site and Robinson provides a cloud-based common access entry point locking control system and method for centrally controlling access to common access entry points from a plurality of mobile devices via a network comprising a cloud based management system in order to provide better efficiency by having a centrally controlled system that allows quicker access to common access doors and gates, see Robinson, see col. 1 lines 52-58.
Per claim 10, the combination discloses the system of claim 9, wherein Robinson discloses the access credentials include wireless codes, transmittable by the vehicle, for accessing wirelessly controlled restricted access points (col.2 lines 54-64, i.e. the lock control interface is connected to a lock of a common access entry point and able to lock and unlock a locking mechanism by a receiving a lock or unlock request from the cloud or from a mobile device in proximity via a short-range wireless interconnected arrangement. The lock control manager is configured with a plurality of identifiers that are able to trigger an unlock event wherein the unlock event causes the locking mechanism to unlock).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Robinson into the invention of Mason, in order to provide better efficiency via wireless connection, having a centrally controlled system that
allows quicker access to common access doors and gates, see Robinson, see col. 1 lines 52-58 and col.2 lines 54-61.
Per claim 11, the combination discloses the system of claim 9, wherein Robinson discloses the access credentials include driver- inputtable passcodes usable to unrestrict restricted access points following driver passcode input (col.2 lines 66, 67 and col. 3 lines 1-8, i.e. a mobile device requests access to a common access entry point, and the mobile device does not have an appropriate client mobile application installed, the common access entry point lock management system may send a code to the mobile device, for example, via short message service (SMS) or email wherein the user of the mobile device may then, for example, type the code on a keypad).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Robinson into the invention of Mason, in order to provide better efficiency via wireless connection, where codes can be entered on a keypad, having a centrally controlled system that allows quicker access to common access doors and gates, see Robinson, see col. 1 lines 52-58 and col. 3 lines 1-8
Per claim 12, refer to the same rationale explained in claim 10.
Per claim 13, Mason discloses a system comprising: a processor (paragraph 0014, processor) configured to: determine that an emergency vehicle has been dispatched to a predefined gated community (see claim 1, rationale), based on a dispatch address being within the gated community( see claim 1 rationale); access a database to obtain a custom map pre-associated with the gated community (see claim 1 rationale); determine a path to an emergency location within the gated community, based on the custom map, the path (see claim 1 rationale) including a footpath and any building accesses for accessing the emergency location (paragraph 0082 and 0032, accessing a building for emergency vehicle); determine, based on a record in the database, access credentials associated with any restricted access points along the path (paragraph 0153 and 0131, similar claim 8 rationale); but fails to explicitly disclose facilitate emergency technician pass-through of the restricted access points by delivering access credentials, usable to pass through the restricted access points, to an entity chosen based on a type of access credential required, as indicated by the record.
In an analogous field of endeavor, Robinson discloses facilitate emergency technician pass- through of the restricted access points by delivering access credentials, usable to pass through the restricted access points, to an entity chosen based on a type of access credential required, as indicated by the record col. 16 lines 7-22, i.e. examiner interprets that emergency vehicle via 800 send to common access point for entry, based on permission database).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Robinson into the invention of Mason, in order to provide better efficiency via wireless connection, having a centrally controlled system that allows quicker access to common access doors and gates, see Robinson, see col. 1 lines 52-58 and col.2 lines 54-61.
Per claim 14, refer to the same rationale explained in claim 10.
Per claim 15, refer to the same rationale explained in claim 11.
Per claim 16, the combination discloses the system of claim 15, wherein Mason discloses the output is included in a handheld device (paragraph 0035, smartphones).
Per claim 17, the combination discloses the system of claim 15, wherein Mason the output is included in a vehicle (paragraph 0034, in vehicle devices).
Per claim 18, the combination discloses the system of claim 13, wherein Robinson discloses the processor is also configured to send a copy of the access credential to an onsite system, onsite at the gated community, when a temporary access credential is provided to an entity other than an onsite system, the copy of the access credential usable by the onsite system to verify the temporary access credential provided to the entity other than the onsite system.(col 12 lines 27-49, temporary or one time access via host interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Robinson into the invention of Mason, in order to provide better efficiency via wireless connection, having a centrally controlled system that allows quicker access to common access doors via host interface to access doors and gates, for temporary use, see Robinson, see col. 1 lines 52-58 and col. 12 lines 27-49.
Per claim 19, the combination the system of claim 13, wherein Robinson discloses the entity is an onsite system, onsite at the gated community and wherein the access credential is a specific request to open or unlock a restricted access (col. 2 lines 33-38, the security manager is configured to receive an unlock request from a configured mobile device to unlock a particular common access entry point, the security manager then sends an unlock request to a premise-based lock manager connected to the common access entry point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Robinson into the invention of Mason, in order to provide better efficiency via wireless connection, having a centrally controlled system that allows quicker access to common access , to lock or unlock doors and gates, see Robinson, see col. 1 lines 52-58 and col.2 lines 33-38
Per claim 20, refer to the same rationale explained in claim 13, see Robinson(col.2 lines 66, 67 and col. 3 lines 1-8, i.e. a mobile device requests access to a common access entry point, and the mobile device does not have an appropriate client mobile application installed, the common access entry point lock management system may send a code to the mobile device, for example, via short message service (SMS)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647